NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DUSTIN K. GROOMS,                        )
DOC #C02329,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )   Case No. 2D18-3245
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )


Opinion filed August 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Kim Campbell, Judge.

Dustin K. Grooms, pro se.




PER CURIAM.


             Affirmed.



CASANUEVA, LUCAS, and ATKINSON, JJ., Concur.